Citation Nr: 0212878	
Decision Date: 09/24/02    Archive Date: 10/03/02	

DOCKET NO.  98-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.

2.  Entitlement to service connection for right hip and spine 
disabilities, claimed as secondary to a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his daughter



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947, and from September 1950, to December 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

During the course of an RO hearing in August 1996, the 
veteran withdrew from consideration the issue of service 
connection for arthritis of the right hip, right knee, and 
spine, claimed as secondary to alleged neck and back 
disabilities.  At that same time, the veteran raised for 
consideration the new issues of service connection on a 
direct basis for a chronic right knee disability, and service 
connection on a secondary basis for disabilities of the right 
hip and spine.  Accordingly, the Board will address the 
issues of service connection for a chronic right knee 
disability, and for right hip and spine disabilities on a de 
novo basis.  

This case was previously before the Board in August 1999, at 
which time it was remanded for additional development. The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  A chronic right knee disorder, including osteoarthritis 
of the right knee, is not shown to have been present in 
service, or for a number of years thereafter.  

2.  Chronic right hip and spine disabilities, including 
arthritis of the right hip and/or spine, are not shown to 
have been present in service, or for a number of years 
thereafter, nor are they in any way causally related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
the right knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  Chronic right hip and/or spine disabilities were not 
incurred in or aggravated by active military service, nor may 
arthritis of the right hip and/or spine be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).

3.  Chronic right hip and/or spine disabilities are not 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Available service medical records include a service 
separation examination of November 1946 that was negative for 
evidence of right knee, hip, or spine disabilities.  An 
examination of the veteran's musculoskeletal system conducted 
at that time was within normal limits, and no pertinent 
diagnoses were noted.  

In a service clinical record of early July 1951, it was noted 
that, two weeks earlier, the veteran had sprained his back 
and neck muscles jumping off a Caterpillar (tractor).   He 
was treated with heat and massage.  Approximately one week 
later, the veteran was treated for cellulitis of the 
posterior aspect of his right knee.  Initially, 
hospitalization was recommended; however, following 
consultation with other medical personnel, it was felt that 
hospitalization was not indicated.  The diagnosis was of an 
abscess of the veteran's right leg.  The abscess was incised 
and drained, followed by the application of hot compresses.  

In an Application for Hospital Treatment or Domiciliary Care 
dated in September 1953, it was noted that the veteran had 
hurt his back while in service, jumping off a trailer in July 
1951.  Reportedly, since that time, he had experienced 
intermittent pains in his lower back, mainly on the right 
side.  Radiographic studies taken at the time of evaluation 
were within normal limits.  Physical examination was entirely 
negative.  No hospitalization for the veteran's problem was 
necessary.

In an Application for Hospital Treatment or Domiciliary Care 
dated in October 1953, the veteran complained of pain in the 
area of his lumbar spine from L3 to L5.  Radiographic studies 
were once again within normal limits.  A physical examination 
was essentially negative, as was neurological evaluation.  
Once again, no hospitalization was felt necessary for the 
veteran's problem.

In an Application for Hospital Treatment or Domiciliary Care 
dated in July 1954, the veteran complained of pain and 
soreness in his back of approximately two years' duration.  
He reported that he had been hospitalized in 1950 and 1951, 
and again in February 1954, for the same condition.  On 
physical examination, the veteran showed a trigger point to 
palpation in the area of the right lumbar spine.  The 
clinical assessment was lumbodorsal myositis.

In a private physician's statement of December 1976, it was 
noted that the veteran had hurt his back in 1954 while 
unloading a mail truck.  Reportedly, in February 1976, the 
veteran began to experience back pain.  According to the 
veteran, he had experienced some back and hip trouble for 
approximately two years.  Following physical examination, and 
X-ray studies, the pertinent diagnosis was degenerative 
arthritis of the L5-S1 disc space of the lumbar spine, and of 
the right knee.

A Certificate of Attending Physician dated in December 1976 
was significant for diagnoses of osteoarthritis of the right 
knee and lumbosacral spine, in addition to lumbosacral 
strain-muscular strain.  

A Certificate of Attending Physician dated in February 1977 
was significant for a diagnosis of lumbosacral strain.

In April 1977, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran gave a history of 
having jumped from a Caterpillar tractor in 1952, injuring 
his back and neck.  Reportedly, radiographic studies 
undertaken at that time were negative for any abnormality.  
He was not hospitalized, and was confined to quarters for 
only a few days.  The veteran stated that he had retired from 
the United States Postal Service for reasons of medical 
disability.  According to the veteran, he was currently under 
the care of an osteopathic physician.  Noted at the time of 
examination was that the veteran was an extremely poor 
historian, and unable to relate much in the way of history of 
any significance.  Physical examination was undertaken.  
Radiographic studies of the lumbar spine were consistent with 
normal vertebral alignment and intervertebral spaces, with no 
evidence of fracture or dislocation.  The pertinent diagnoses 
were history of neck and back injuries, treated, with no 
residuals found at the time of examination; and no 
abnormality of function of any joints, including the right 
hip, spine, and right leg, found at the time of examination.  

In a statement of June 1977, one of the veteran's former 
service colleagues noted that, in 1951, the veteran had to 
use crutches for a week or more.  Other statements from the 
veteran's former service colleagues dated in June 1977 were 
to the effect that, in 1951, while in service, the veteran 
suffered an injury to one of his legs.

During the course of private treatment in January 1993, the 
veteran gave a history of a right knee accident in 1951, 
while in the Army.  Reportedly, at that time, the veteran's 
knee was "cut open on the back side." 

At the time of private treatment in August 1993, the veteran 
complained of leg, knee, and back pain, stating that he had 
been disabled since 1977.  According to the veteran, he could 
not sleep due to pain.  The veteran additionally stated that 
he had experienced these problems since hurting his knee in 
1951.

In correspondence of August 1993, the veteran's private 
chiropractor wrote that he was currently being treated for an 
acute exacerbation of a chronic condition "which originated 
while in the Army in 1951."  Reportedly, in 1951, the veteran 
had suffered an accident involving his right knee.  In 
correspondence of March 1994, the chiropractor wrote that the 
veteran suffered from a tenderness to palpation of the back, 
neck, shoulder, and ankle areas, as well as a loss of normal 
range of motion in the cervical and lumbar spine, the knees 
and ankles, and hypertonic muscles in the lower thoracic 
spine.  Additionally noted was that the veteran's condition 
was a continuation of a long-standing problem arising out of 
his injury in 1951, while in service, and not the result of 
any new trauma or incidents due to the aggravation of a 
preexisting condition.

In correspondence of early June 1994, the veteran's private 
chiropractor wrote that she had been informed of the VA's 
denial of "any connection of the veteran's injury in June 
1951 to the knee, back, and neck."  In her professional 
opinion, based on evidence and medical references, increased 
arthritic changes were the usual sequel following traumatic 
insult.  

In correspondence of early August 1996, the veteran's private 
chiropractor wrote that the veteran's condition had not 
improved, and that he continued to have episodes requiring 
continued care.  Additionally noted was that degenerative 
changes which had occurred in the veteran's spine were 
"accelerated and due to the injuries that began in 1951."

In correspondence of April 1997, the veteran's private 
chiropractor wrote that her letter was being provided in 
response to a request by the veteran to supply additional 
evidence supporting the fact that his current disability was 
related to an injury in service in 1951.  According to the 
veteran's chiropractor, certain excerpts from various 
research materials provided evidence that the veteran's 
progression of symptoms was initiated in 1951.  

At the time of a private physical examination in July 1997, 
it was noted that the veteran was being seen at the 
suggestion of his chiropractor for chronic low back, right 
knee, and neck pain.  Reportedly, the veteran had suffered 
from these problems since the 1950's, following a "fall 
episode."  According to the veteran, his knee problem dated 
back to an episode where he had "caught it" on the side of a 
bulldozer in 1951.  The pertinent diagnoses were degenerative 
joint disease of the lumbar spine; probable degenerative 
meniscus tear in the right knee, status post trauma; and 
chronic low back pain.


In correspondence of October 1998, the veteran's private 
chiropractor wrote that the veteran's initial injuries had 
originated in 1951.  

In correspondence of January 1999, the veteran's wife wrote 
that, after being released from the Army in 1951, the veteran 
received a position as a mail carrier with the United States 
Postal Service.  According to the veteran's wife, while 
carrying mail, the veteran had suffered "lots of leg and back 
problems."  

In correspondence of January 1999, the veteran's daughter 
wrote that, for many years, her father had suffered from poor 
health caused by degenerative arthritis.  

In correspondence of January 1999, one of the veteran's 
friends wrote that she had known the veteran since 1949, and 
that he had experienced problems with his back and legs "for 
many years."  

In correspondence of January 1999, the veteran's sister-in-
law wrote that she had first become aware of the veteran's 
leg and back problems in 1954.

In correspondence of March 1999, the veteran's private 
chiropractor wrote that his (i.e., the veteran's) initial 
injuries had originated in 1951.  

In correspondence of September 2001, the veteran's private 
chiropractor wrote that the veteran had been her patient 
since January of 1993 "for treatment of his knee and low 
back," resulting from injuries he received while in the 
military in 1951.  

During the course of a hearing before the undersigned member 
of the Board in June 2002, the veteran, his wife, and 
daughter provided testimony regarding the nature and etiology 
of his claimed right knee, right hip, and spinal 
disabilities.  

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and the enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
in the case at hand, it is clear that the VA has met its 
"duty to assist" the claimant in the development of all facts 
pertinent to his claim.  To that end, the veteran has been 
scheduled for a number of VA examinations.  Moreover, in 
correspondence of August 2001, the veteran was informed of 
the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Accordingly, 
the Board is of the opinion that no further duty to assist 
the veteran exists in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Moreover, where a veteran served continuously 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of  10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Finally, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).

In the present case, service medical records are negative for 
evidence of chronic right knee or hip disabilities, or of any 
chronic disorder of the  lumbar spine.  While in early July 
1951, the veteran was seen for sprained back muscles, 
reportedly the result of a jump from a tractor, that episode 
was apparently acute and transitory in nature, and resolved 
without residual disability.  While approximately one week 
later, there was noted the presence of an abscess on the 
posterior aspect of the veteran's right knee, that too 
represented an acute and transitory condition, which, based 
upon the evidence of record, resolved without residual 
disability.  

The Board acknowledges that, in July 1954, approximately 
three years following the veteran's discharge from service, 
there was noted the presence of lumbodorsal myositis.  
However, on VA orthopedic examination in April 1977, there 
was no evidence of a low back disorder of any kind.  In fact, 
the examiner commented that there existed "no residuals" of 
the veteran's alleged neck and/or back injuries, nor were 
there any abnormalities of the veteran's right hip, spine, or 
right leg.  

The Board concedes that, on many occasions, the veteran's 
private chiropractor has opined that the veteran's various 
orthopedic problems are due, at least in part, to an 
inservice injury in 1951.  However, in correspondence of 
September 2001, that chiropractor clearly indicated that she 
first saw the veteran no earlier than January 1993, more than 
40 years following his final discharge from service.  At no 
time has the veteran's chiropractor indicated that she had 
access to, or reviewed, the veteran's service medical 
records, which, as noted above, showed no evidence whatsoever 
of chronic right knee, hip, or spine disabilities.  Under 
such circumstances, the Board must conclude that the opinions 
of the veteran's chiropractor are based solely upon history 
provided by the veteran, and, as such, are of little 
probative value.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The veteran argues that, while in service, he suffered a fall 
from a tractor, injuring his right knee, and leading to 
subsequent problems with his right hip and spine.  While as 
noted above, the veteran did, apparently, suffer a sprain to 
his back muscles in early July 1951, there is no indication 
that, at that time, the veteran injured his right knee.  Nor 
is it demonstrated that the draining of a right knee abscess 
approximately one week later resulted in any chronic 
disability of the veteran's right knee.  This is particularly 
the case given the fact that, on VA orthopedic examination in 
April 1977, no abnormality of any kind was noted.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current right knee 
pathology, first persuasively documented a number of years 
following the veteran's discharge, with any incident or 
incidents of his period of active military service.  Nor has 
it been demonstrated that such right hip and/or spine 
problems as the veteran currently experiences are in any way 
the result of an inservice right knee injury.  Under such 
circumstances, the veteran's claims must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony, and that of his 
wife and daughter, given at the time of a hearing before the 
undersigned member of the Board in June 2002.  Such 
testimony, while informative, is regrettably not probative 
when taken in conjunction with the entire medical evidence 
currently on file.  The Board does not doubt the sincerity of 
the veteran's statements, or those submitted in support of 
his claims.  Those statements, however, in and of themselves, 
do not provide a persuasive basis for a grant of the benefit 
sought in light of the evidence as a whole.  



ORDER

Service connection for a chronic right knee disorder is 
denied.

Service connection for chronic right hip and spine 
disabilities, claimed as secondary to a chronic right knee 
disorder, are denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

